--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT FOUR TO
 
RETIREMENT PLAN FOR EMPLOYEES OF
 
CAPITAL SOUTHWEST CORPORATION AND ITS AFFILIATES
 
As Amended and Restated Effective April 1, 2011


WHEREAS, effective as of April 1, 2011, the Retirement Plan for Employees of
Capital Southwest Corporation and Its Affiliates (the “Plan”) was amended and
restated in its entirety;
 
WHEREAS, by the terms of Section 6.4 of the Plan, the Plan may be amended; and
 
WHEREAS, it is necessary to amend the Plan in order to cease benefit accruals
and modify certain ancillary benefits as of September 30, 2015 or as of October
31, 2015 in the event the distribution by Capital Southwest Corporation of the
outstanding shares of common stock of its wholly owned subsidiary, CSW
Industrials, Inc., does not occur on September 30, 2015;
 
NOW, THEREFORE, the Plan is hereby amended, effective as of September 30, 2015
or as of October 31, 2015 in the event the distribution by Capital Southwest
Corporation of the outstanding shares of common stock of its wholly owned
subsidiary, CSW Industrials, Inc., does not occur on September 30, 2015, to
freeze benefit accruals and modify ancillary benefits as follows:
 
(A)
APPLICABILITY OF THIS AMENDMENT FOUR

 

(1) The purpose of this Amendment Four is to modify the provisions of the Plan
to provide for cessation of benefit accruals of Participants in the Plan as of
September 30, 2015 or as of October 31, 2015 in the event the distribution by
Capital Southwest Corporation of the outstanding shares of common stock of its
wholly owned subsidiary, CSW Industrials, Inc., does not occur on September 30,
2015 (such date is hereinafter referred to as the “Benefit Accrual Preservation
Date”).




(2) All terms of this Amendment Four shall have the meanings assigned to them in
the provisions of the Plan unless otherwise qualified by the context.




(3) The provisions of this Amendment Four shall supersede, modify and limit all
provisions of the Plan with which this Amendment Four is in contradiction, but
only to the extent necessary to resolve such contradiction. The provisions of
the Plan shall be interpreted in such manner as to accomplish the purposes set
forth in this Amendment Four.

 
1

--------------------------------------------------------------------------------

(B) CESSATION OF BENEFIT ACCRUALS AS OF THE BENEFIT ACCRUAL PRESERVATION DATE



(1)
Any provisions of the Plan or this Amendment Four to the contrary
notwithstanding, there shall be no further accrual of benefits under the Plan or
any Supplement thereto after the Benefit Accrual Preservation Date. At all times
after the Benefit Accrual Preservation Date, the “accrued benefit” of each
Participant shall be equal to his “accrued benefit” as of the Benefit Accrual
Preservation Date.



(2)
Accordingly, to accomplish such cessation of accruals:




(a) For purposes of benefit accruals under Sections 2.1, 2.2, 2.3 and 2.4 of the
Plan, Credited Service shall be frozen as of the Benefit Accrual Preservation
Date and no further benefits shall be earned after the Benefit Accrual
Preservation Date.




(b) Final Average Monthly Compensation, Compensation, and the Monthly Covered
Compensation shall be determined as of the Benefit Accrual Preservation Date for
all purposes of the Plan, and shall not change thereafter.




(c) The Accrued Deferred Monthly Retirement Income Commencing at Normal
Retirement Date, as defined in the Plan and any Supplement thereto, shall be
calculated as of the Benefit Accrual Preservation Date and shall not increase by
reason of employment after that date.




(d) All other terms and computations under the Plan and this Amendment Four
shall be interpreted and performed in a manner so as to accomplish the foregoing
purpose.




(3) Notwithstanding the foregoing, a Participant’s service from and after the
Benefit Accrual Preservation Date shall be taken into account for purposes of:




(a) determining a Participant’s Vesting Service and Vested Percentage;




(b) determining a Participant’s Credited Service upon return from military
service as described in Section 1.3(B), but only if such military absence from
the active service with the Employer commenced prior to the Benefit Accrual
Preservation Date; and




(c) determining a Participant’s Vesting Service for purposes of determining the
Participant’s eligibility for the early retirement benefit described in Section
2.2 (but not for purposes of determining Credited Service affecting the amount
of such benefit).

 
2

--------------------------------------------------------------------------------

(C) MODIFICATION OF DISABILITY BENEFITS AS OF BENEFIT ACCRUAL PRESERVATION DATE



Any provisions of the Plan to the contrary notwithstanding, the disability
retirement benefits provided in Section 2.3 of the Plan shall be removed and
shall not be payable on behalf of any Participant whose service has terminated
on or after the Benefit Accrual Preservation Date by reason of total and
permanent disability as defined in Section 2.3(A).
 

(D) RIGHT TO AMEND OR TERMINATE AMENDMENT FOUR



The provisions of Sections 6.4 and 6.5 of the Plan shall apply with equal force
to this Amendment Four.
 
IN WITNESS WHEREOF, CAPITAL SOUTHWEST CORPORATION has caused this instrument to
be executed by its duly authorized officer on this fourth day of August, 2015.
 

 
CAPITAL SOUTHWEST CORPORATION
       
By:
/s/ Kelly Tacke
       
Title:
Chief Financial Officer

 
 
3

--------------------------------------------------------------------------------